Exhibit 10.4

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO 2 TO EMPLOYMENT AGREEMENT dated March 13, 2008 (this
“Amendment”) amends the Employment Agreement dated September 1, 2003, as amended
(the “Agreement”), by and between Targacept, Inc., a Delaware corporation (the
“Company”), and Jeffrey P. Brennan (“Employee”).

R E C I T A L S :

WHEREAS the Agreement includes certain provisions pursuant to which Employee may
be entitled to severance and other benefits upon termination of his employment
with the Company (collectively, the “Potential Severance Benefits”); and

WHEREAS the Company and Employee propose to amend the Agreement to avoid adverse
tax treatment of the Potential Severance Benefits under Internal Revenue Code
Section 409A, related regulations and other guidance and to modify or
incorporate certain additional terms.

NOW, THEREFORE, in furtherance of the purposes described herein and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Employee hereby agree as follows:

1. Section 3(b) of the Agreement is hereby amended by deleting the second
sentence thereof in its entirety and replacing it with the following:

“The eligibility for the target bonus shall be based upon the achievement of
performance objectives established by the Board of Directors (or a compensation
committee thereof) in consultation with Employer’s chief executive officer and
shall be payable within thirty (30) days of the end of each fiscal year.”;

2. Section 3(f) of the Agreement is hereby amended by deleting the first
sentence thereof in its entirety and replacing it with the following:

“Employee shall also be entitled to holidays, sick leave and other time off and
to participate in those life, health or other insurance plans and other employee
pension and welfare benefit programs, plans, practices and benefits generally
made available from time to time to all similarly situated executives of
Employer; provided that nothing herein shall obligate Employer to continue any
of such benefits for Employee if discontinued for all other similarly situated
executives of Employer.”

3. Sections 5(a) and 5(e) of the Agreement are hereby amended by deleting the
words “or The Nasdaq National Market” therefrom and replacing them with
“(including, without limitation, the Nasdaq Stock Market)”;

4. Section 5(b) of the Agreement is hereby amended by deleting the second
sentence thereof in its entirety and replacing it with the following:

“Employee acknowledges that his relationship with Employer is a confidential
relationship, and agrees that he shall not, either directly or indirectly, use
any Proprietary Information for his own benefit, or divulge, disclose or
communicate any Proprietary



--------------------------------------------------------------------------------

Information in any manner whatsoever to any person or Entity other than to
employees or agents of Employer having a need to know such Proprietary
Information to perform their responsibilities on behalf of Employer, and to
other persons or Entities in the normal course of Employer’s business.”;

5. Section 5(c) of the Agreement is hereby amended by (i) deleting each
reference to “this Employment” therein and replacing it with a reference to “his
Employment” and, in consideration of the benefits to Employee resulting from
this Amendment, (ii) adding the following after the end of the first sentence
thereof.

“The foregoing restrictions of this Section 5(c) shall apply only to those
customers, clients or patrons whom Employee solicited, called upon, or contacted
on Employer’s behalf during the two (2) year period immediately preceding the
termination of Employee’s employment under this Agreement.”;

6. Section 5(j) of the Agreement is hereby amended by deleting the word
“nicotine” and replacing it with the word “nicotinic”;

7. Section 6 of the Agreement is hereby amended by deleting the text thereof in
its entirety and replacing it with the following:

“Upon the “disability” of Employee, this Agreement may be terminated by action
of the Board upon 30 days prior written notice (the “Disability Notice”), such
termination to become effective only if such disability continues. If, prior to
the effective time of the Disability Notice, Employee shall recover from such
disability and return to the full-time active discharge of his duties, then the
Disability Notice shall be of no further force and effect and Employee’s
employment shall continue as if the same had been uninterrupted. If Employee
shall not so recover from his disability and return to his duties, then his
services shall terminate at the effective time of the Disability Notice with the
same force and effect as if that date had been the end of the Term originally
provided for hereunder. Such termination shall not prejudice any benefits
payable to Employee that are fully vested as of the date of such termination.
Prior to the effective time of the Disability Notice, Employee shall continue to
earn all compensation to which Employee would have been entitled as if he had
not been disabled, such compensation to be paid at the time, in the amounts, and
in the manner provided in Section 3(a). A “disability” of Employee shall be
deemed to exist at all times that Employee is considered by the insurer which
has issued any policy of disability insurance owned by Employer or for which
premiums are paid by Employer (the “Employer Policy”) to be totally disabled
under the terms of such policy. In the event there is no Employer Policy,
“disability” shall mean the inability, by reason of physical or mental
incapacity, impairment or infirmity, of Employee to perform, upon request, his
regular duties required herein for six consecutive months, and the determination
of the existence or nonexistence of disability shall be made by a medical doctor
who is licensed to practice medicine in the State of North Carolina mutually
acceptable to the Board and to Employee (or, if Employee is incapacitated, his
spouse).”;

 

2



--------------------------------------------------------------------------------

8. Section 7(d) of the Agreement is hereby amended by deleting clause
(ii) thereof in its entirety and replacing it with the following:

“(ii) Employee within one (1) year following the first occurrence of Good
Reason, Employee shall be entitled to the following:”;

9. Section 7(d)(A) of the Agreement is hereby amended by deleting the text
thereof in its entirety and replacing it with the following:

“severance, payable monthly, equal to Employee’s then current base salary for
nine (9) months following such termination or, if shorter, until such time as
Employee secures other employment (the “Severance Period”); provided that, in
the event the aggregate amount payable in the Severance Period based on the
foregoing would exceed the greater of:

 

  (1) two times the lesser of:

(x) the sum of Employee’s annualized compensation based upon his annual base
salary for his taxable year preceding his taxable year in which his employment
hereunder terminates (adjusted for any increase during that year that was
expected to continue indefinitely if Employee’s employment had not terminated);
or

(y) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Internal Revenue Code of 1986, as amended
(the “Code”), for the year in which Employee’s employment hereunder is
terminated; or

 

  (2) the maximum amount that would be exempt under Section 409A of the Code;

then, Employer (or its successor) shall pay the amount of such excess to
Employee in a lump sum on the date that is two and one-half months following the
end of Employer’s (or its successor’s) taxable year during which the termination
of Employee’s employment occurs;”;

10. Section 7(d)(D) of the Agreement is hereby amended by deleting the text
thereof in its entirety and replacing it with the following:

“outplacement counseling services selected by Employer, up to a maximum of
$10,000 and provided that (1) such expense is incurred by Employee on or before
the second anniversary of December 31 of the year during which the termination
of Employee’s employment occurs and (2) such amount is paid by Employer on or
before the third anniversary of December 31 of the year during which the
termination of Employee’s employment occurs.”;

11. Section 7(e) of the Agreement is hereby by amended by deleting the text
thereof in its entirety and replacing it with the following:

“If Employer (or its successor) terminates Employee’s employment for Just Cause,
Employee shall forfeit any unexercised vested stock options at the date of
termination. If Employee terminates his employment or if Employer (or its
successor) terminates Employee’s employment without Just Cause, Employee shall
have, with respect to each vested stock option, until the earlier of (i) three
(3) months or ninety (90) days (whichever is applicable to the plan pursuant to
which the stock option was granted) from the date of termination or (ii) the
last day of the applicable option period or option term, to exercise such vested
stock option.”;

 

3



--------------------------------------------------------------------------------

12. Section 7(f) of the Agreement is hereby amended by (i) deleting the word
“and” at the end of clause (A) thereof and replacing it with the word “or” and
(ii) deleting the period at the end of clause (B) thereof and replacing it with
the following:

“; provided that “Good Reason” pursuant to either of clauses (A) or (B) above
shall be conditional on (i) Employee having provided written notice to Employer
(or its successor) of the initial existence of any or all of the foregoing
events within ninety (90) days of the initial existence of such event and
(ii) such event continuing to exist thirty (30) days after the date of such
written notice from Employee”;

13. Section 7(g) of the Agreement is hereby amended by deleting the text thereof
in its entirety and replacing it with the following:

“Except as otherwise provided in this Section 7, upon termination of this
Agreement for any reason, Employee shall not be entitled to any form of
severance benefits, including benefits otherwise payable under any of Employer’s
regular severance plans or policies, or any other payment whatsoever. Employee
agrees that (i) the payment of any severance or other benefits pursuant to this
Section 7 shall be contingent on the delivery by Employee to Employer of a
release and waiver of legal claims related to the employment relationship
between Employee and Employer in a form reasonably acceptable to Employer and
(ii) the payments and benefits provided hereunder, subject to the terms and
conditions hereof, shall be in full satisfaction of any rights which he might
otherwise have or claim by operation of law, by implied contract or otherwise,
except for rights which he may have under any employee benefit plan of
Employer.”;

14. The Agreement is hereby amended by adding the following as Section 7(h)
thereof:

“(h) To the extent applicable, Employer and Employee intend that this Agreement
comply with Section 409A of the Code. The parties hereby agree that this
Agreement shall at all times be construed in a manner to comply with
Section 409A and that should any provision be found not in compliance with
Section 409A, the parties are hereby contractually obligated to execute any and
all amendments to this Agreement deemed necessary and required by legal
counsel to achieve compliance with Section 409A. In the event amendments are
required to be made to this Agreement to comply with Section 409A, Employer
shall use its best efforts to provide Employee with substantially the same
payments he would have been entitled to pursuant to this Agreement had
Section 409A not applied, but in a manner that is compliant with Section 409A.
The manner in which the immediately preceding sentence shall be implemented
shall be the subject of good faith negotiations of the parties. The parties also
agree that in no event shall any payment required to be made pursuant to this
Agreement that is considered deferred compensation within the meaning of
Section 409A be accelerated in violation of Code Section 409A.”;

15. Section 8(b) of the Agreement is hereby amended by deleting the first
sentence thereof in its entirety and replacing it with the following:

“With the exception of the aforementioned Option Agreement, this Agreement
constitutes the entire Agreement between Employee and Employer with respect to
the subject matter hereof, and supersedes in their entity any and all prior oral
or written agreements, understandings or arrangements between Employee and
Employer or any of its affiliates relating to the terms of

 

4



--------------------------------------------------------------------------------

Employee’s employment by Employer, and all such agreements, understandings and
arrangements are hereby terminated and are of no force and effect. To the extent
necessary, the terms of Section 7(d)(B) shall be deemed incorporated into any
option or similar agreement evidencing an award made to Employee prior to or
after the date hereof.”;

16. Section 8(j) of the Agreement is hereby amended by deleting the text thereof
in its entirety and replacing it with the following:

“Except as otherwise provided in this Section 8(j), any controversy or claim
arising out of or relating to this Agreement shall be settled by arbitration in
accordance with Commercial Arbitration Rules of the American Arbitration
Association then in effect, and judgment upon the award rendered by the
arbitration panel, which shall consist of three members, may be entered in any
court having jurisdiction. Any arbitration shall be held in Winston-Salem, North
Carolina, unless otherwise agreed in writing by the parties. One arbitrator
shall be selected by Employee, one arbitrator shall be selected by Employer, and
the third arbitrator shall be selected by the two arbitrators selected by
Employee and Employer. Notwithstanding the foregoing, any claim or dispute with
respect to or arising out of any of the covenants in Section 5, or any statutory
or common law claim of patent infringement, misappropriation of trade secrets,
unfair competition, unfair or deceptive trade practices, interference with
contract, or interference with actual or prospective economic or business
relations, shall be excluded from this Section 8(j).”

17. As amended by this Amendment, the Agreement shall continue in full force and
effect; and

18. This Amendment shall be construed and enforced according to the laws of the
State of North Carolina, without regard to the principles of conflicts of laws.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed in behalf of the Company
and Employee on the day and year first above written.

 

TARGACEPT, INC. By:  

/s/ J. Donald deBethizy

Name:   J. Donald deBethizy Title:   President and Chief Executive Officer
EMPLOYEE  

/s/ Jeffrey P. Brennan

  Jeffrey P. Brennan

 

6